TYSON, J.
The bill seeks to have certain conveyances declared void and cancelled. The material allegations of the bill upon •which this relief is predicated may be stated to be these: That during the year 1880, the complainant was taken violently ill and became insane, and has never subsequent to said date been compos men-tis or of sound mind; that in July, 1885, he executed to his son, H. /. Wilkinson, a deed to certain real estate while he was insane, and incapacitated and incapable of contracting; that H. Z. Wilkinson, in 1888, executed a mortgage to his co-respondents’ testator. It sufficiently appears that complainant was out of the possession of the lands.
There was a motion to dismiss the 'bill for want of equity and a demurrer to it on the ground that the complainant has adequate remedy at law.
The deed was absolutely void, not merely voidable, and therefore a nullity. Being void, no title passed by *282it to I-I. Z. Wilkinson, and, of course, the -mortgage executed by him'conveyed none.—Daugherty v. Powe, 127 Ala. 577, and authorities therein cited; Beach on Modern Law -of Contracts.
■Complainant being insane and his deed a nullity on that account, it is of no consequence that-it was procured by arts -and misrepresentations.
The deed being absolutely void at law, no necessity exists for invoking the exercise of the jurisdiction of a court of equity to have it declared void. As the law affords a plain and adequate remedy for a recovery of the possession of the lands, the bill is without equity.—Daniel v. Stewart, 55 Ala. 278; Tyson v. Brown, 64 Ala. 244; Peeples v. Burns, 77 Ala. 290; Smith v. Cockrell, 66 Ala. 47; Arnett v. Bailey, 60 Ala. 435; Lehman v. Shook, 69 Ala. 496; Curry v. Peebles, 83 Ala. 225; Armstrong v. Connor, 86 Ala. 350; Williams v. Lawrence, 123 Ala. 588; Brown v. Hunter, 121 Ala. 210, and cases -cited therein.
The decree of the chancery court will he reversed and a decree will he here rendered dismissing the bill.
Reversed and rendered.